SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

534
KA 09-00297
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TARIAS D. WILLIAMS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (David
D. Egan, J.), rendered August 8, 2008. The judgment convicted
defendant, upon a jury verdict, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of assault in the second degree (Penal Law § 120.05 [1]),
defendant contends that the evidence is legally insufficient to
establish that he intended to cause serious physical injury to the 66-
year-old victim. We reject that contention. The victim and another
witness testified at trial that defendant repeatedly punched the
victim in the face while he was standing and after defendant had
knocked him to the ground. Further, defendant struck the victim with
sufficient force to cause a retrobulbar hemorrhage, as well as a
fracture of the orbit, complete displacement of the lens and damage to
the retina of the victim’s right eye, which resulted in permanent
partial loss of vision. Defendant is “ ‘presumed to intend the
natural and probable consequences of his actions’ ” (People v Roman,
13 AD3d 1115, 1116, lv denied 4 NY3d 802), and the natural and
probable consequence of repeatedly punching a defenseless man in the
face is that he will sustain a serious physical injury within the
meaning of Penal Law § 10.00 (10) (see People v Meacham, 84 AD3d 1713,
1714, lv denied 17 NY3d 808; People v Angelo M., 231 AD2d 925, 925-
926, lv denied 89 NY2d 862, 1087).

     The sentence is not unduly harsh or severe.


Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court